Citation Nr: 1704781	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for right status post right saphenous vein ligation of the right leg due to varicose veins.


REPRESENTATION

Veteran represented by:	Scott E. Schermerhorn, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran, his wife, and Dr. J. P.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which implemented an April 2013 Board decision that granted entitlement to service connection for the Veteran's right leg varicose vein disability, and assigned a 40 percent disability rating, effective June 18, 2008.  

Although the Veteran did not appeal the initial assignment of a 40 percent disability rating directly, he submitted new and material evidence, including a claim for entitlement to a total rating based on individual unemployability (TDIU) due to his service-connected right leg varicose vein disability and photographs to illustrate the severity of his disability prior to the expiration of the appeal period.  See 38 C.F.R. § 3.159(b) (2016).  As a result the November 2013 rating decision was precluded from becoming final and is properly on appeal.  Cf. Bond v. Shinseki, 659 F.3d 1362 (2011).

The Veteran, his wife, and Dr. J. P., all testified at a hearing before the undersigned in October 2016.  The Veteran and his wife also testified at a hearing before an RO Decision Review Officer (DRO) in September 2009.  Hearing transcripts are of record.

The Veteran submitted additional evidence in support of his appeal that was received after the Agency of Original Jurisdiction (AOJ) last adjudicated his appeal in a September 2015 statement of the case.  Although not required in this instance, the Veteran included a waiver of AOJ consideration.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless a claimant or his/her representative requests in writing that the AOJ initially review such evidence). 38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected right leg varicose vein disability has been manifested by massive board-like edema and constant pain when at rest during the entire appeal period.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for right status post right saphenous vein ligation of the right leg due to varicose veins have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7120 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in a letter sent to the Veteran in October 2008. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is granting the highest scheduler disability rating available for the entirety of the appeal period, and finds that all relevant evidence pertaining to the claim during the appeal period has been obtained, to include the Veteran's VA and private treatment records.  Although the Veteran reported receiving disability benefits administered by the Social Security Administration (SSA), a response from the SSA indicated that his records were destroyed.  Moreover, private and VA examination reports of record adequately described the severity of the Veteran's right leg varicose vein disability.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Entitlement to a Higher Initial Rating 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

If a disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's service-connected right leg varicose vein disability has been evaluated using the rating criteria for varicose veins, under Diagnostic Code 7120.  Pursuant to this diagnostic code, a 10 percent rating is warranted for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.

Turning to the record, the evidence shows that the Veteran has suffered from severe symptoms related to his service-connected varicose vein disability for the entirety of the appellate period.  The record contains extensive medical evidence dated prior to the appeal period showing that the Veteran had suffered from multiple symptoms associated with the right leg disability and that he had undergone several procedures to strip veins and that he had veins removed from his right leg.  

During the appeal period, a January 2009 letter from the Veteran's private primary care provider, S. A. L., MD, indicated that his varicosities had caused venous stasis with significant stasis dermatitis, and that he had suffered from stasis ulcers and severe pain in his legs from time to time.  Dr. L. also noted that the Veteran had been hospitalized for periods for the disability over the past 40 years. 

Also in a January 2009 letter, a treating physician, L. N. M., MD, noted that the Veteran's venous insufficiency of both legs resulted in recurrent leg ulcers that required close attention.  

The Veteran submitted a private examination report on a VA Disability Benefits Questionnaire form signed by T. J. P., DO. In the report, Dr. P. indicated that the Veteran had persistent stasis pigmentation or eczema, persistent edema that was incompletely relived by elevation of the extremity, intermittent ulceration, and constant pain of the extremity at rest.  She noted that the Veteran's venous insufficiency was exacerbated by standing, that he constantly required the use of a cane or walker for ambulation, and it affected his ability to work because he could not stand or sit for more than 10 minutes.  

Private treatment records note ongoing treatment for the Veteran's service-connected right leg varicose vein disability.  A July 2010 note from Dr. P., indicated that the Veteran had improving edema of his legs.  The records additionally note many instances of open wounds in the Veteran's lower limbs.  VA treatment records additionally note the Veteran's persistent right leg symptoms.  Notable, an August 2014 evaluation note indicated that he had edema on a regular basis. 

In a May 2008 statement, the Veteran indicated that his right leg pain and swelling hindered his ability to procure gainful employment and had rendered him totally disabled.  During his September 2009 DRO hearing, the Veteran noted that he had severe leg pain associated with his disability, requiring daily medication.  His wife noted that he had been hospitalized multiple times due to the disability.

The Veteran was afforded VA examination for his right leg disability in May 2015.  The examiner noted symptoms of persistent stasis pigmentation, persistent eczema, intermittent ulceration, and persistent edema that is incompletely relieved by elevation of the extremity.  There was no indication whether there was massive board-like edema.

More recently, during his October 2016 Board hearing, the Veteran reported having ulcerations since his separation from service.  He and his wife both testified that the severity of his right leg disability had remained fairly consistent over the last several years.  A family friend who was a retired physician, Dr. P., testified that the Veteran had had board-like edema for several years, and that his leg condition had caused difficulty with walking, resulting in the Veteran's having fallen multiple times and even broken bones. 

The evidence finally includes a December 2016 letter from the Veteran's treating physician, J. J. D, MD.  In the letter, Dr. D. indicated that he had treated the Veteran since 2008 for bilateral venous insufficiency, with severe symptoms.  Dr. D. indicated that the Veteran had severe pain all the time, with standing and walking, and that he had severe fatigue in his legs.  His symptoms were not relieved with elevation.  He noted that the Veteran had severe board-like edema with severe stasis dermatitis and hyperpigmentation and severe eczema.  He also had pervious ulcerations that persist.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's service-connected right leg disability has exhibited severe symptoms, including board-like edema and constant pain while at rest, throughout the appeal period.  While not all medical findings have noted board-like edema during the appeal period, medical professionals have indicated that has had edema for many years, and that board-like edema had likely been present for many years.  Moreover, edema of one form or another has consistently been noted in the record, and the Veteran had consistently been noted to suffer severe pain associated with the right leg disability, that is not relieved by rest.  Accordingly, the Board will afford the Veteran the benefit of the doubt, and find that a maximum 100 percent disability rating is warranted for the right leg varicose vein disability for the entire appellate period.  

III.  Extraschedular Consideration and TDIU

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's right leg varicose vein disability present an exceptional disability picture beyond that contemplated in the rating criteria.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology-his noted edema, including board-like edema and chronic leg pain, even at rest, are symptoms expressly contemplated by the schedular rating criteria.  While the Veteran also reported requiring hospitalizations over the years, such could be expected with his noted chronic symptoms that result in severe pain and difficulty ambulating.  He has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

A claim for a TDIU is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16 (a) (2016).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is that a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  In the instant case, the Board has assigned a 100 percent disability rating for the Veteran's service-connected right leg varicose vein disability for the entirety of the appellate period and service connection is not in effect for any other disability.  Thus, the issue of entitlement to a TDIU is moot.  


ORDER

Entitlement to a 100 percent disability rating for right status post right saphenous vein ligation of the right leg due to varicose veins is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


